Citation Nr: 1613485	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO. 11-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial compensable evaluation for left eye diplopia, residual of left orbital fracture.

2. Entitlement to an initial rating in excess of 30 percent for chronic headaches.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for vertigo.

6. Entitlement to service connection for depression, claimed as secondary to service-connected disease or injury.

7. Entitlement to service connection for residuals of traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, February 2010 and January 2012 rating decisions issued by the RO. 

In October 2014, the RO increased the rating for the Veteran's service-connected chronic headaches to 30 percent, effective August, 2006 (date of claim). As higher ratings for chronic headaches are possible during the appeal period, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to an initial compensable rating for left eye diplopia, residual of left orbital fracture as well as the claims for service connection for bilateral hearing loss, tinnitus, vertigo and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The service-connected chronic headaches are manifested by characteristic prostrating attacks of headache pain that occur more frequently than once per month. Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not demonstrated.

2. The Veteran does not have residuals of a TBI.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for chronic headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

2. The criteria for service connection for residuals of a TBI are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in April 2009, October 2009 and August 2011. The claims were last adjudicated in October 2014.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating and service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. With regard to the service connection claim decided, the examinations and the medical opinions obtained in September 2011 are adequate to evaluate the claim for service connection for residuals of TBI, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating - Chronic Headaches

The Veteran has not specifically alleged that his headache disorder meets the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit and the appeal will be denied. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the chronic headaches and dizziness with fainting spells has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's chronic headache disability has been assigned by analogy pursuant to Diagnostic Code 8100. A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a (2015).

The Rating Schedule does not define prostrating. However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of producing or capable of producing. Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability. Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2012). Migraine headaches in this instance must be, at a minimum, capable of producing severe economic inadaptability.

The January 2010 report of VA examination reflects the Veteran's complaint of progressively worsening left-sided (left temple) headache pain. The Veteran reported that his headaches occurred approximately once per week and lasted 1-2 days. He denied nausea, vomiting and light sensitivity with the headaches. Loud noise did aggravate his headaches. He reported that his headaches were not prostrating in nature and he was able to function when he experienced headaches. Over-the-counter medication, aspirin or Tylenol, provided some relief. He denied experiencing weakness or fatigue associated with the headaches.

The July 2013 report of VA examination reflects the Veteran's complaint of constant, left-sided head pain that worsened with physical activity with associated nausea and vomiting. He reported experiencing characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month. The examiner indicated that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain. His headaches impacted his ability to work in that his exacerbating headaches could worsen with moderate to severe dizziness resulting in an inability to physically function. In such instances, he had to lay down until the headaches passed.

The Veteran clearly has frequent headaches; however, they are not completely prostrating, prolonged and productive of severe economic inadaptability. Indeed, the January 2010 report of VA examination reflects that the headaches were not prostrating in nature and did not affect the Veteran's ability to function. While, the July 2013 report of VA examination documents that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once per month, the examiner explicitly indicated that they were not very frequent prostrating and prolonged attacks of migraine headache pain. 

While the July 2013 report of VA examination reflects that his headaches impacted his ability to work, given that he was unable to physically function during periods of exacerbating headaches with moderate to severe dizziness, this impact on his ability to work did not result in severe economic inadapatiblity. To that end, the January 2010 report of VA mental disorders examination reflects that the Veteran is employed as a heavy equipment operator. Prior to being employed as a heavy equipment operator, he had been employed for 30 years in the coal mines. While there had been a 6-month period where he had been laid off, he had not lost any time from work due to disability. 

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). He has not specifically alleged that his headaches are completely prostrating and prolonged attacks productive of severe economic inadaptability, nor does the evidence suggest otherwise. Rather, based on the evidence of record he is able to work and does not take leave due to his headaches.

The preponderance of the evidence is therefore against a finding supporting a grant for a higher rating, in excess of 30 percent for headaches. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's chronic headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's chronic headache disability is manifested by characteristic prostrating attacks of headache pain that occur more frequently than once per month. The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the chronic headache disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 . " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected chronic headache disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The prostrating attacks of the Veteran's chronic headache disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's chronic headaches on his occupation and daily life. In the absence of exceptional factors associated with the headache disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU was denied in the July 2009 rating decision. While the Veteran expressed initial disagreement with this denial, he explicitly did not perfect an appeal with regard to entitlement to a TDIU rating. Therefore, that issue is not part of the appeal. 

Service Connection - TBI

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has residuals of a TBI related to his period of service. However, the preponderance of the evidence is against a finding that the Veteran has the disorder and the appeal will be denied. 

During his period of service, the Veteran received treatment for diplopia secondary to trauma of the left orbit in October 1969. The Veteran tripped and hit his face on the ground. He sustained fracture of the left orbital floor and underwent exploration of the left orbital floor and implantation of a supramid plate.

Subsequent to service, May 2009 report of VA TBI examination reflects that examination was basically normal. The September 2011 report of VA TBI examination reflects diagnosis of status post (s/p) left orbital rim fracture post-surgical repair with residuals. However, there were no known traumatic brain injury effects. The examiner concluded that there was no medical evidence of a TBI in conjunction with the incident of the fall in service with left orbital rim fracture. Further, the examiner noted that there were no private medical records of treatment for any persisting symptoms. Noting the inconsistency in reports of symptoms, the examiner concluded that the various symptoms described by the Veteran were not consistent with TBI but rather were more specific to residuals of eye rim fracture and/or headaches related to chronic allergies/sinus thickenings. Thus, the examiner opined that it was not likely that the Veteran has TBI due to any event of his military service.

The claim of service connection for residuals of TBI must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131.  The more probative evidence establishes that the Veteran does not have residuals of TBI. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Though the December 2011 statement from the Veteran's neurologist indicates that his symptoms of dizziness, tinnitus, diplopia and headaches are related to his TBI, objective examination showed the Veteran had not sustained a TBI in conjunction with the incident of the fall in service. Rather, the fall had resulted in left orbital rim fracture. To the extent that he had experienced symptoms, those symptoms were not consistent with a TBI but rather were residuals of eye rim fracture and/or headaches. (See September 2011 report of VA TBI examination).

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he sustained trauma to his head as a result of the fall in-service. However, he is a lay person and is not competent to establish that he has current residuals of a TBI as a result. The Veteran is not competent to diagnose any current residuals of a TBI. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for residuals of a TBI must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for chronic headaches is denied.

Entitlement to service connection for residuals of a TBI is denied.

REMAND

The Board has determined that additional development is required and the appeal is therefore REMANDED to the AOJ for the following actions:

1. The Veteran should be scheduled for a VA eye examination to evaluate the current severity and manifestations of his left eye diplopia. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's left eye diplopia. The examiner should report all signs and symptoms necessary for rating the Veteran's left eye diplopia. 

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed vertigo, bilateral hearing loss and tinnitus. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the February and May 2009 and September 2011 VA examination reports as well as the September 2009 private physician statement, the examiner should provide opinions with supporting explanations as to the following: 
 
a) Whether vertigo, bilateral hearing loss or tinnitus onset due to disease or injury sustained in service (specifically in-service fall resulting in left orbital fracture).

b) Whether vertigo, bilateral hearing loss or tinnitus was CAUSED BY service-connected disease or injury (i.e., residual of left orbital fracture).

c) Whether it is at least as likely as not that any vertigo, bilateral hearing loss or tinnitus was AGGRAVATED BY (permanently worsened) service-connected disease or injury (i.e., residual of left orbital fracture). 

If aggravation of any vertigo, bilateral hearing loss or tinnitus by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

The examination report must include a complete explanation for all opinions and conclusions reached.

3. Schedule the Veteran for a VA mental disorders examination to evaluate his complaints of depressive disorder. The claims file should be made available to the psychologist or psychiatrist for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After a thorough review of the evidence, the psychologist or psychiatrist should provide an opinion with supporting rationale as to whether the Veteran has or had a depressive disorder at any time during the course of the appeal (i.e., since August 2009) that onset due to service-connected disease or injury..

The examination report must include a complete explanation for all opinions and conclusions reached.

4. After completing development, readjudicate the appeal and follow all other appellate procedures. 


Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


